serle Be 0499692 9242

KARDEX: 110497

HMERO: 1,619

MINUTA: 1,548
ACUERDO DE PRÓRROGA AL CONTRATO DE SERVICIOS PETROLEROS EN EL LOTE V

QUE CELEBRAN DE UNA PARTE:
s PERUPETRO S.A.

Y DE LA OTRA PARTE:

GMP S.A.

ARAARALARRARRA RARA RAR RARRA RE RANA RAR ARAS RAA AA AAA RARA ARALAR RARA RARA RARA
EN LA CIUDAD DE LIMA A LOS VEINTIDÓS DÍAS DEL MES DE MARZO DEL AÑO DOS MIL
DIEZ, YO RICARDO FERNANDINI BARREDA, ABOGADO NOTARIO DE LIMA, EXTIENDO LA
PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO
POR EL ARTICULO 27 Y. EL ARTICULO 54, INCISO H DEL DECRETO LEGISLATIVO 1049.
co osos COMPARECE ON === ==
PERUPETRO S.A., CON REGISTRO ÚNICO DE CONTRIBUYENTE N” 20196785044, CON
DOMICILIO EN AV. LUIS ALDANA N“ 320, SAN BORJA, DEBIDAMENTE REPRESENTADA
POR LA DRA. ISABEL MERCEDES TAFUR MARÍN, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, DE ,¡ PROFESIÓN: ABOGADA;
EBIDAMENTE IDENTIFICADA CON DOCUMENTO NACIONAL DE IDENTIDAD N* 08203459
ELECTORAL, EN SU CONDICIÓN DE GERENTE GENERAL (E), FACULTADA
O DE DIRECTORIO N* 023-2010 DE FECHA 25 DE FEBRERO DE 2010, LA

OTRA PARTE, GMP S.A., CON REGISTRO ÚNICO DE CONTRIBUYENTE N*

REPRESENTADA POR SUS DIRECTORES Y APODERADOS, SR. FRANCISCO
JAVIER DULANTO SWAYNE, QUIEN MANIFIESTA SER DE ESTADO CIVIL CASADO, DE
PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08254231, SUFRAGANTE ELECTORAL Y SR. MARIO GERMAN OSCAR
ALVARADO PFLUCKER, QUIEN MANIFIESTA SER DE ESTADO CIVIL CASADO, ¡DE
PROFESIÓN: INGENIERO; IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N%
08216132 SUFRAGANTE ELECTORAL, SEGÚN PODERES INSCRITOS EN EL ASIENTO C00025
DE LA PARTIDA ELECTRÓNICA N* 00636592 DEL REGISTRO DE PERSONAS JURÍDICAS DE

LIMA. se=scescessoeesooooooorooooeooooooosoooses=e=== ses====

LOS OTORGANTES SON MAYORES DE EDAD, A QUIENES HE IDENTIFICADO CON EL
DOCUMENTO DE IDENTIDAD "QuE EXHIBIERON, PROCEDEN CON CAPACIDAD LEGAL,
LIBERTAD Y CONOCIMIENTO DEL ACTO QUE REALIZAN Y ME HAN HECHO LLEGAR UNA
MINUTA FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO .LO ELEVE A ESCRITURA
USE

PUBLICA, LA MISMA QUE ARCHIVO EN EL MINUTARIO, CON EL NUMERO DE ORDEN
CORRESPONDIENTE Y CUYO TENOR LITERAL ES COMO SIGUE: ====eca==nsmm==s======"
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO, FERNANDINI BARREDA: ==================
Sirvase usted Extender en su Registro de Escrituras Publicas una donde
Conste por el presente documento, el Acuerdo de Prórroga al Contrato de
Servicios de Explotación en el Lote V, que celebran de una parte PERUPETRO
S.A., en adelante PERUPETRO, con RUC N* 20196785044, con domicilio en Av.
Luis Aldana N* 320, San Borja, debidamente representada por la Dra. Isabel
Mercedes Tafur Marín, identificada con Documento Nacional de Identidad N*
08203459, en su condición de Gerente Generkr (e), facultada según Acuerdo
de Directorio N* 023-2010 de fecha 25 de febrero de 2010, en trámite de
inscripción ante Registro de Personas Jurídicas de Lima; y, de la otra
parte, GMP S.A>, con RUC N* 20100153832, con domicilio en Paseo de la
República 4675, Surquillo, Lima, debidamente representada por sus
Directores y Apoderados, Sr. Francisco Javier Dulanto Swayne, identificado
con Documento Nacional de Identidad N* 08254231 y Sr. Mario Germán Oscar
Alvarado Pflucker, tdrntificado con, Documento Nacional de Identidad N*
08216132, según poderes inscritos en el Asiento C00025 de la Partida
Electrónica N* 00636592 del Registro de Personas Jurídicas de Lima; según
los términos y condiciones siguientes: —=====e==meseaessnmeeoo=onmem===
Cláusula Primera : Antecedentes =========S========oonrrreooonoe=o=s=====
- Mediante Decreto Supremo N* 038-93-EM, de fecha 10 de septiembre de
1993, se aprobó el Contrato de Servicios de Explotación del Lote V,
en adelante el Contrato, el mismo que fue elevado!a Escritura Pública
el 21 de octubre de 1993 ante Notario Público de Lima, Ricardo
Fernandini Barreda, celebrado entre Petróleos "del Perú - PETROPERU

S.A. y GMP S.A. =
nd Mediante Decreto Supremo N* 031-2002-EM, de fecha 26 de septiembre de
2002, se aprobó la Modificación del Contrato, a fin de incorporar un
Programa de Trabajo Adicional que contemple aumentos en la
retribución a GMP S.A. por producciones increnentales; derivadas de
las inversiones en el mencionado programa. s===ses====sesedes========
- En atención a dicha modificación, el acápite 3.1 del Contrato quedó
redactado de la siguiente manera “El plazo para la explotación de
Hidrocarburos es de veinte (20) años, contados a partir de la Fecha
de Suscripción del Contrato. Este plazo será prorrogado mediante
acuerdo escrito entre las partes por un plazo de diez años, contados
a partir del día anterior al vencimiento del contrato, siempre que se
serIEBN:0499693 - 9243

cumpla con ejecutar las obligaciones del Programa de Trabajo

Adicional descrito en el acápite 4.7.” s====================

Mediante Acta del Comité de Supervisión de fecha 13 de abril de 2007,
PERUPETRO confirmó a GMP S.A. su conformidad con el cumplimiento del
Programa de Trabajo Adicional del Contrato. ========================

Mediante Cartas N* GMP 272-2009 y N* GMP 092-2010, de fechas 17 de
junio de 2009 y 17 de febrero de 2010, respectivamente, el Gerente
General de GMP S.A. solicita se concrete la formalización de la

prórroga en el Contrato por un período de diez (10) años para la
N

explotación de Hidrocarburos. ========================
Mediante Memorando N* CONT-GFST-0202-2010, de. fecha 25 de febrero de
2010, la Gerencia de Contratos lde PERUPETRO alcanza el Informe
Técnico N* +GFST-0201-2010, a través del cual se concluye el

cumplimiento de las obligaciones del Programa de Trabajo Adicional

establecidas en el Contrato. —==============================
- En tal sentido, habiéndose dado cumplimiento a las obligaciones del
Programa de Trabajo Adicional, resulta procedente desde el punto, de
vista legal y contractual implementar la. prórroga por diez (10) años

para la explotación de hidrocarburos. ============

a Segunda =========================

rorrogar por un período de diez (10) años, el plazo para la
de hidrocarburos, contados a partir del día anterior al

años.
|
Rige en todo lo demás, los términos y condiciones establecidos en el

Contrato. === Ln
Las Partes, en señal de conformidad suscriben el presente documento en dos
originales, a los 22 días del mes de marzo del año dos mil diez. =========
FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍN =========
FIRMADO POR GMP S.A. LOS SEÑORES FRANCISCO JAVIER | DULANTO SWAYNE Y MARIO
GERMAN OSCAR ALVARADO PFLUCKER se=ecem=s=======ss=s=esecssmnsesss=========
AUTORIZADA LA MINUTA POR EL DOCTOR: JORGE ALBERTO OLIVERA ESTREMADOYRO CON

REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA N* 06959 A

INSERTO NUMERO UNO: ====:

TRANSCRIPCIÓN =

ACUERDO DE DIRECTORIO in E

y
ost

APRUEBAN EL PROYECTO DE MODIFICACIÓN DEL CONTRATO DE SERVICIOS PETROLEROS

EN ELOTE

Pongo en su conocimiento que en la Sesión No. 26-2001 del día viernes 21 de
(

diciembre de 2001, el Directorio: ====
Visto el Memorándum No. SUPC-GFST-1400-2001 mediante. el cual la Gerencia
General somete a consideración del Directorio la Modificación del Contrato
de Servicios Petroleros del Lote V suscrito con GMP, con el voto

aprobatorio de los Señores Directores presentes, Y ; ======================

CONSIDERANDO: a============messs=e==mm====
Que, mediante Decreto Supremo No. 038-93-EM, de fecha 10 de setiembre de
1993 se aprobó el Contrato de Servicios Petroleros para el Lote V, el mismo
que fue celebrado entre Petróleos del Perú - PETROPERU S.A. y GMP S.A. y
elevado a Escritura Pública el 8 de octubre de 1993. ====e=s================
Que, a partir del 18 de noviembre de 1993, fecha en que entró en vigencia
la Ley No. 26221, Ley Orgánica de Hidrocarburos, PERUPETRO S.A. asumió los
derechos y obligaciones del contratante en los contratos existentes

N
celebrados al amparo de los Decretos Leyes No. 22774 y No. 22775. =:

Que de acuerdo con la Tercera Disposición Transitoria de la Ley Orgánica de
Hidrocarburos, Ley No. 26221, los contratos que estuvieron vigentes en la
fecha que entro en vigencia dicha norma continuaban sujetos a las normas
legales a las que hace referencia la Primera Disposición Final de la
referida ley en cuanto les sea aplicable, en consecuencia el Contrato de
Servicios Petroleros para el Lote V se rige por los Decretos Leyes No.
22774 y No. 22775. A,
Que la empresa GMP S.A. mati comunicación de fecha 30 de octubre de
2001 solicitó a PERUPETRO la modificación del Contrato de Servicios
Petroleros del Lote V a través de la ejecución de un Programa de Trabajo
Adicional, habiendo llegado las Partes a un acuerdo al respecto.

Que, el Gerente de Supervisión de Contratos, sustenta a través del
Memorándum No. SUPC-GFST-1400-2001, el Proyecto de Modificación del
Contrato el cual refleja ell acuerdo al que han llegado las partes respecto
de la modificación a suscribirse entre PERUPETRO S.A. y GMP S.A. una vez
que se emita el Decreto Supremo' aprobatorio; =============s====s=============
Que, la comisión de negociación mediante” Informe sustentatorio No. SUPC-
1402-2001, sobre la mejora de retribución para producción adicional
proveniente de nuevas inversiones Lote V, concluyen que desde el punto de

wista técnico, económico y legal es procedente dicha modificación; ========
9244

ARIS A
SS
ETT $? trámite de aprobación por Decreto Supremo y, con¡su conformidad, los
Contratos de Licencia, de Servicios y otros para la Exploración y
Explotación —o Explotación de Hidrocarburos de conformidad con lo
establecido en el literal m) del Artículo 38” del Estatuto Social de
PERUPETRO S.A. ====s==seesccoamcreooonoonoooooooooonnnrrcosmams====

4

Con el No. D/098-2001 ACORDÓ: ==:

pA. Aprobar” el Proyecto de Modificación del Contrato de Servicios
Petroleros del Lote V, a celebrarse entre PERUPETRO S.A. y GMP S.A.

y Encargar a la Administración, remita el Proyecto de Modificación a
que se refiere el numeral precedente, al Señor Ministro de Energía y
Minas, para el trámite de aprobación por Decreto Supremo. ===========

3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir la

»modificación a que se refiere el numeral 1 del presente Acuerdo, una

vez emitido el correspondiente Decreto Supremo. ===:
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

é Acta. =
P Lo que transcribo a usted para su conocimiento y demás fines. =============
a

an Borja, 26 de diciembre de 2001.
Antonio Cueto Duthurburu - Presidente del Directorio -PERUPETRO

conocimiento que en la Sesión N” 18-2002 realizada el día 28 de

002 el Directorio adoptó el Acuerdo siguiente: ================
¡INACION DE CONTRATO REFERIDA EN EL ACUERDO DE DIRECTORIO N”

Agosto del

PRECISAN D)
D/098-2001) e=e=ooososrooscnroo do === ==
ACUERDO DE DIRECTORIO N* 052-2002 e=======es==s=sesensesoess==s=es=e======
SamBorja 28 de Agosto del 2002 s===e=es=========rmmeseesoooomnn======e==
, Escuchada la exposición del Presidente del Directorio, y, ================

Considerando —========s===s====sm======
Que por Decreto Supremo N* 038-93-EM, de 10 de Setiembre de 1993, se aprobó
el Contrato de Servicios de Explotación por Hidrocarburos del Lote Y, el
mismo que fuera súscrito ante Petróleos del Perú - PERUPETRO S.A. Y GMP
SA
Que, a partir del 18 de Noviembre de 1993, fecha en que entró en vigencia
la Ley N* 26221, Ley Orgánica de Hidrocarburos, PERUPETRO S.A. asumió los

Y
derechos y obligaciones del contratante en los contratos existentes
celebrados al amparo de los Decretos Leyes N* 22774 y 22775. ca
Que, de acuerdo con la Tercera Disposición Transitoria de la Ley N* 26221,
Ley Orgánica de Hidrocarburos los contratos que estuvieron vigentes a la
fecha que entró en vigencia esta Ley, continuaban sujetos a las normas
legales referidas en su Primera Disposición Final en cuanto les sea
aplicable, en consecuencia, el Contrato de Servicios de Explotación por
Hidrocarburos del Lote V, se rige por los Decretos Leyes N* 22774 y 22775.

Que, GMP S.A. mediante comunicación de fecha 30 de Octubre del 2001/
solicito a PERUPETRO S.A. la modificación del Contrato de Servicios de
Expldtación por Hidrocarburos del Lote V, através de la ejecución de un
Programa de Trabajo Adicional habiendo llegado las Partes a un acuerdo al

/
anmamía

respecto. === ==2
Que, por Acuerdo de Directorio N” D/098-2001, de 21 de Diciembre del 2001
se aprobó la modificación mencionada en el Considerando precedente, sin
embargo resulta necesario efectuar una precisión en cuanto a la

denominación del citado Contrato. ===s======em===========o

De conformidad con lo establecido en el Aftículo 45” del Estatuto Social de

PERUPETRO S.A. aprobado por Decreto Supremo N” 002-2002-EM. ===
Ñ
El Directorio, por unanimidad: === ===

ACORDÓ: =====s=se=s=========
d. Precisar que toda mención hecha en el Acuerdo de Directorio N* D/098-

2001 al Contrato aprobado por Decreto Supremo N” 038=39-9 está
referida al denominado Contrato de Servicios de Explotación por

Hidrocarburos del Lote V. =====

2. Encargar a la Administración el cumplimiento del presente Acuerdo.
3. Exonerar el presente Acuerdo del trámite de lectura y aprobación de
Acta. Soros oosoo==

Lo que transcribo a usted, para su conocimiento y demás fines. ============

San Borja, 28 de Agosto del 2002. =:
Firmas: Antonio Cueto Duthurburu - Presidente del Directorio -PERUPETRO

S.A. seem ooooooosoooo=="
FIRMADO: Isabel Tafur Marín - Secretaria General. =======s=========s=====

INSERTO NUMERO TRES: ===========osccrrrr oros

ENERGÍA Y MINAS======
Aprueban modificación del Contrato de Servicios de Explotación por

Hidrocarburos del Lote V=a==========
DECRETO SUPREMO N* 031-2002-EMes=================
9245

sessesooopos=====

E
7 NS DER
UL PRIUS: 5

Que, es política del Gobierno promover el desarrollo de las actividades

hidrocarburíferas a fin de garantizar el futuro abastecimiento de
combustibles sobre la base de la libre competencia;========================

Que, mediante Decreto Supremo N* 038-93-EM, de fecha 10 de setiembre de'

1993, se aprobó el Contrato de Servicios de Explotación por Hidrocarburos

1 del Lote V, ubicado en el Noroeste del Perú, Región Grau, celebrado entre
Petróleos del Perú - PETROPERU S.A. y GMP S.A., el mismo que fuera suscrito

el 8 de octubre de 1993, al amparo de las disposiciones contenidas en los

Decretos Leyes N"s. 22774 y 22775 y sus normas mofiticacarian y

Que, por Ley N” 26221, Ley Orgánica de Hidrocarburos, se norma las
actividades de hidrocarburos, en el territorio nacional;====================

Que, PERUPETRO S.A., conforme a lo establecido en los Artículos 6% y 11% de

7 la Ley” N* 26221, Ley Orgánica de Hidrocarburos ha sido autorizada para
negociar y celebrar contratos para la exploración y/p explotación de

idrocarburos, previa negociación directa o por convocatoria;==============
tal como lo prevé el literal d) del Artículo 6% de la Ley N” 26221,
'O S.A., ha asumido los derechos y obligaciones del contratante en
tratos celebrados al amparo de los Decretos Leyes N*s. 22774 y
cuerdo con la Tercera Disposición Transitoria sn la Ley N* 26221,
ey Orgánica de Hidrocarbutos, los contratos que se encontraban en vigor a
la fecha|de vigencia de la mencionada norma continuarán sujetos a las

normas legales a que se refiere la Primera Disposición Final de dicha Ley

en cuanto les sean aplicable;==========s=s====es=oeremseessoooooooosn=========

Que, la empresa GMP S.A. mediante comunicación de fecha 30 de octubre de

2001, solicitó a PERUPETRO S.A., la Modificación del Contrato de Servicios

de Explotación por Hidrocarburos'del Lote V, a través de la incorporación

I de un Programa de Trabajo Adicional que contemple aumentos en la
retribución al Contratista por producciones incrementales, derivadas de las
inversiones en el mencionado programa;¡===========s=s==eesemmmssanss=========

y Que, el Artículo 12 de la Ley N* 26221, Ley Orgánica de Hidrocarburos,
modificado por la_Ley N* 27377, Ley de Actualización de Hidrocarburos,
dispone que los Contratos, una vez aprobados y suscritos, sólo podrán ser
modificados por acuerdo escrito entre las partes; y, que las modificaciones

serán aprobadas por Detreto Supremo refrendado por los Ministros de

/
Economía y Finanzas y de Energía y Minas, dentro del plazo establecido en
el Artículo 11 de la mencionada Ley;==================ssmse==e===========5"
Que, mediante Acuerdo N* D/098-2001 de fecha 21 de diciembre de 2001,
precisado por Acuerdo N* 052-2002 de fecha 28 de agosto de 2002, e
Directorio de PERUPETRO S.A., aprobó el Proyecto de Modificación del

Contrato de Servicios de Explotación por Hidrocarburos del Lote V;===:
De conformidad con los numerales 8) y 24) «del Artículo 118 de la
Constitución Política del Perú, la Ley N” 26221, Ley Orgánica de
Hidrocarburos y la ley N* 27377, Ley de Actualización de

Hidrocarburos: =========:

amooo: ass=====

DECRETA :=e=es=e==o===essesoeesnnse====
Artículo 1.- Apruébase la Modificación del Contrato de servicios de
Explotación por Hidrocarburos del Lote V, aprobado por Decreto Supremo N*”
038-93-EM, para los fines a que se refiere la parte considerativa del
presente Decreto Supremo, a celebrarse entre PERUPETRO S.A. y GMP S.A.=====
Artículo 2.- Autorízase a PERUPETRO S.A. a suscribir con GMP S.A. la
Modificación del Contrato de Servicios de Explotación por Hidrocarburos del

Lote V, que se aprueba en el artículo precedente.==========
Artículo 3.- El presente Decreto Supremo será refrendado por el Ministro de
Economía y Finanzas y por el Ministro de Energía y Minas.==================

Dado en la!'Casa de Gobierno, en Lima, a los veintiséis días del mes de

setiembre del año dos mil dos.===

ALEJANDRO TOLEDO==============
Presidente Constitucional de la República=========

JAIME QUIJANDRÍA SALMÓN=s=====================
Ministro de Energía y Minas a
Encargado de la Cartera de Economía y Finanzas=============================
INSERTO NUMERO CUATRO: Se============s==eoo
TRANSCRIPCIÓN ii
Pongo en su conocimiento que en la Sesión No. 04-2010, realizada el día 25
de Febrero del 2010, el Directorio adoptó el Acuerdo siguiente:============
APRUEBAN PRÓRROGA DEL CONTRATO DE SERVICIOS DE EXPLOTACIÓN POR
HIDROCARBUROS EN EL LOTE V Y AUTORIZAN LA SUSCRIPCIÓN DEL ACUERDO

RESPECTIVO. ==============ms===========
y
ACUERDO DE DIRECTORIO No. 026-2010=========

San Pones 25 de Febrero del 2010==========:
Visto del Memorando No. LEGL-051-2010, de 11 de Febrero del 2010, que
contiene el Análisis sobre solicitud de prórroga del plazo del Contrato por

el Lote V; y,===

a

Considerando

Hi

¿
S
Y

$

Q
SS
Ss
a
S

Urb

HRS

Vogue

Eshegór de betis, e Lima Cotecgóo dh

SERIE BN:0499696 /
/ 9246

A
ES
probó el Contrato de HA riLatos de Explotación por Hidbocarburos del Lote

Y, ubicado en el Noroeste del Perú, Región Grau, celebrado entre Petróleos
del Perú - PETROPERU S.A. y GMP S.A., el mismo que fuera suscrito el 8 de:

ÓS
Octubre de 1993, al amparo de las disposiciones contenidas en los Decretajs
Leyes Nos. 22774 y 22775 y sus normas modificatorias y complementarias;==== ¿
Que, por Decreto Supremo No. 031-2002-EM, de 26 de Setiembre del 2002, sei
aprobó la Modificación del Contrato de Servicios de Explotación por:

Hidrocarburos del Lote V, a fin de incorporar un Programa de Trabajo;
y)

Adicional, que contemple aumentos en la retribución al Contratista por

producciones incrementales, derivadas de las inversiones en el mencionado?

essese= y

Programa; EEES PIAR
Que, al amparo de 15 dispuestd por el Decreto Supremo No. 031-2002-EM, se:
modificó el acápite 3.1 del Contrato de Servicios de Explotación por
Hidrocarburos del Lote V, con el texto siguiente: "El plazo para la'
explotación de Hidrocarburos, es de yeiats (20) años, contados a partir de
la Fecha de Suscripción del Contrato. Este plazo será prorrogado mediante
acuerdo escritio entre las Partes por un plazo de diez-410) años, contados $
partir del día anterior al vencimiento del Contrato,, siempre que se cumpla'
con ejecutar las obligaciones del Programa de Trabajo Adicional descrito e

Sosoococecorrrrrrooooororoeooooooooosn====

acápite 4.7." ===========:

S.A. confirmó a GMP S.A., su conformidad con el cumplimiento dex

referidód, Programa de Trabajo Adicional;======== i
Que, conYCartas No. GMP 272-2009 y No. GMP-092-2010, de 17 de Junio del”
2009 y 17l|de Febrero del 2010, respectivamente, el Gerente General de mE;
S.A., soliqita se concrete la formalización de la prórroga del mencionado?

Contrato, xr un período de diez (10) años¡===e==esseamsemesoso=s=====nm==== 4
Que, mediante Memorando No. CONT-GFST-0202-2010, de 25 de Febrero del 2010,%
la Gerencia de Contratos de PERUPETRO S.A., adjunta el Informe Técnico No»
GFST-0201-2010, en el que se concluye señalando que GMP S.A. ha cumplid:

con sus obligaciones del Programa de Trabajo Adicional, establecido em pe

Cao E
Que, se cuenta con la opinión favorable de la Gerencia Legal, contenida NS
el Memorando No. LEGL-051-2010; así como, con el Informe Legal Externo,
contenido en la Carth No. ( MIAV-129625-10, de 12 de Febrero del 20100
elaborado por el Estudio Jorge Avendaño - Forsyth £k Arbe AO
De conformidad con el Artículo 44* del Estatuto Social de PERUPETRO S.A.;

El Directorio, por unanimidad;===================="

ACORDÓ : eee ==

1. Aprobar la prórroga del Contratd de Servicios de Explotación por;

Hidrocarburos del Lote V, aprobado por Decreto fuprimo No. 038-93-EM ys

modificado por Decreto Supremo No. 031-2002-EM, por un plazo de diez TN
4 -

mediante Acta del Comité de Supervisión, de 13 de Abril dél 2007,2% ,

3%)

|
1est o
y

años, contados a partir del día anterior al vencimiento del Contrato; y
adjuntar, al presente Acuerdo, el Memorando No. LEGL-051,2010 y la Carta
No. EJAV-129625-10, los que forman parte integrante del MÍSMO qee
2. Autorizar! a/la Gerente General (e) de PERUPETRO S.A., a suscribir el
correspondiente Acuerdo de Prórroga del Contrato de Servicios de
Explotación por Hidrocarburos del Lote V.========ososmssnseseessseseanm=s
3. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta. oomacrarcrr aaa ammasso=ooss

Lo que transcribo a usted para su conocimiento y demás finesíÍ==============

San Borja,125 de Febrero del 2010====essessees=os=esosososooosoo=ea======e==
Firmado: Daniel Saba de Andrea- Presidente del Directorio- PERUÉETRO S.A.
Isabel Tafur Marín - Secretaria General, ee============pose===ness=========

Pongo en su conocimiento que en la Sesión N” 04-2010, realizada el día 25
de Febrero del 2010, el Directorio adoptó el Acuerdo SISpiencas ss=========
ENCARGAN LA GERENCIA GENERAL DE PERUPETRO S.A. lA LA SEÑORA ISABEL
MERCEDES TAFUR MARIN. A A
ACUERDO DE DIRECTORIO N* 023-2010 =======:
San Borja, 25 de Febrero del 2010
Escuchada la exposición del Presidente del Directorio; y,  ================

Considerando: =======p=s==================.
Que, mediante Acuerdo de Directorio N* 022-2010, de 25 de Febrero del 2010,
se aceptó la renuncia formulada por el señor MILTON UBALDO RODRIGUEZ
CORNEJO, a la encargatura de la Gerehcia General de PERUPETRO S.A.; dándole
las gracias por los servicios prestados durante el tiempo de su gestión, en
dicho puesto; ses
Que, se ha visto por conventelita encargar la Gerencia General de PERUPETRO
S.A., a la señora Isabel Mercedes Tafur Marín, Secretaria General de

PERUPETRO S.A. ====
De conformidad con el Artículo 44” del Estatuto Social de PERUPETRO S.A.

El Directorio, por unanimidad; ============esseeeersesosoosoocosssmoomeoo=
ACORDÓ: —=
E Encargar la Gerencia General de PERUPETRO S.A., a la señora ISABEL
MERCEDES TAFUR MARIN, Secretaria General de PERUPETRO S.A., a partir
del 26 de Febrero del 2010/ a
Le La Señora Isabel Tafur, continuará ejerciendo las funciones de
Secretaria General, mientras se designe al Profesional que se
encargará del mencionado puesto. e

A a

3. Encargar a la Aninistración adopte las acciones que correspondan, a
fin de dar cumplimiento a lo dispuesto en el presente Acuerdo. ======
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

ACTA. seco ooo ooo oo====

,
(
SERIEBN:0499697 y /

> : ea

Isabel Tafur Marín - Secretaria General. «a==es=me==eo=c=aseames

CONCLUSIÓN: HABIENDO LEÍDO LOS OTORGANTES TODO EL INSTRUMENTO, sE)

RATIFICARON DECLARANDO HABERLO FONFRONTADO CON LA MINUTA CUYO TEXTO CORRE;

INSERTO, HABIENDO SIDO ADVER E _»E LOS EFECTOS E aa DEL MISMO,

FIRMÁNDOLO; DE LO QUE Doy FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DES

SERIE B N” 0499692 A LA SERIE B N* 0499697
1 A

ammmaman=== ]

/

EI 9p OEJON

Lina Colegio de Notarios de Lina Colegio ele Nitaris le TRAMO DOOR e Vótanos de Lima Colegio de Notarios ele Sima

A ARA PGN.

ISABEL MERCEDES -TAEUR MARÍN.
FIRME EL: 78 ]o3 [0

=

: > Gump S.A.

Foligir de Notarios de Lina Cotigir de Notavios de Lónn Estigio ele Notarias de Lim “Colegio

RADO PFLUCKER =>
:22/03 /20J0 ( FIRME EL: 24-02-/0 i

E
31
o!
a!
4
3

CONCLUYE = “PROCESO DE FIRMAS EL: VEINTICINCO DE MARZO DEL AÑO DOS MIL DIEZ
3 e

Cotigin de Notmios de Li

l es copia Fotostática de la Escritura ne que corre
pp Registgo con fecha PTE
interesada
aley el q

Falpirca Mitaria ele Lina
Oficina: LIMA. Partida: 06006937. Pag. 21/22

ZONA REGISTRAL N* IX. SEDE
SUNARP OFICINA REGISTRAL LIM.
PAC: N? Partida: 06006937

INSCRIPCION DE ACTOS , CONTRATOS Y DERECHOS PETROLEROS
GMP S.A.

REGISTRO DE PERSONAS JURIDICAS
RUBRO : MODIFICACION DE CONTRATO DE SERVICIOS
A00003

Mediante Escritura Pública del 22.03.10 otorgada ante Notario Público de Lima Ricardo Fernandini
Barreda comparecen:
Perupetro S.A. debidamente representada por Isabel Mercedes Tafur Marin:
GMP S.A. representada por sus Directores y Apoderados Francisco Javier Dulante Swayne y Mario
German Oscar Alvarado Pflucker (As. CO0O25)
Cláusula Primera: Antecedentes, ,
- Mediante D.S. N” 038-93-EM de fecha 10.09.93, se aprobó el Contrato de Servicios de
Explotación del Lote V, en adelante el Contrato, el mismo que fue: elevado a Escritura Pública el
21.10.83, celebrado entre Petróleos del Perú ¿Petróperu S/A. y GMP S.A.
- Mediante D.S. N* 031-2002-EM de fecha 28.09.02 se.áprobé la Modificación del Contrato (...)
- En atención a dicha modificación, el' achpile 3.1.del Contrato quedó redactado de la siguiente
manera: El plazo para la explotación 'de"Hidrocardros es de 20 años contados a partir de la fecha
de suscripción del contrato. Este plazo'será prorrogado mediante acuerdo escrito entre las partes
por un plazo de diez años, contados a partir. del.día anterior al vencimiento del contrato, siempre
que se cumpla con ejecutar las obligaciones ael Programa de Trabajo Adicional descrito en el
acápite 4.7". Z"
(.) Y
- En tal sentido, habiéndose dado cumplimiento a las obligaciones del Programa de Trabajo
Adicional. resulta-procedente desde él punto de vista legal y contractual implementar la prórroga de
diez años para Ia.explotación de hidrocarburos.
Cláusula Segunda. SA
En virtud a lo establecido en el numeral 3.1. del Contrato, las partes han acordado prorrogar por un
periodo de diez años, el plazo para la explotación de hidrocarburos, contados a partir del día
anterior al vencimiénto: del mismo.
En consecuencia, eplazo total de vigencia del contrato es de 30 años.
Rige en todo lo demás, los términos y condiciones establecidos en el Contrato.

ad
Decreto Sujrémo N* 031-2002-EM
DECRETA:
Artículo 1.- Apruébase la Modificación del Contrato de Servicios de Explotación por Hidrocarburos
delLote V. aprobado por D.S. N* 038-93-EM para los fines a que se refiere la parte considerativa
del presente Decreto Supremo, a celebrarse entre Perupetro S.A. y GMP S.A.

Página Número 1
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

$s

LA
uaBeui J0d 0150)

o jensA

1001WD31ISY

8h:60 T1OZ/SO/EZ
enpy yaaa

"ad'qOB de uns MA :SOPO] vsed osa23e 34q/1 9p

“re435/694 PePpIIgnd ap o/pau ABN UN SODUD PLOYY
Oficina: LIMA. Partida: 06006937. Pag. 22/22

ZONA REGISTRAL N? IX. SEDE
SUNARP OFICINA REGISTRAL LIM.
PA MAA N* Partida: 06006937

INSCRIPCION DE ACTOS “EMP SA Y DERECHOS PETROLEROS

Lima, 26 de setiembre del año 2002.

El título fue presentado el 25/03/2010 a las 02:05:50 PM horas, bajo el N” 2010-00221729 del Tomo Diario
0492 Derechos cobrados S/ 1,440.00 nuevos soles con Recibo(s) Número(s) 00012388-33 00015809-33
LIMA, 20 de Abril de 2010.

Página Número 2
Resolución del Superintendente Nacional de los Registros Públicos N* 124-97-SUNARP

or

ute! Jodojs05

sojensA

100 1W93Y3ISW

05:60 1102/S0/EZ
“en pY eya

“ad:qOB:dicuns MMM :sOpo] eJed 053258 24qu1 ap

*pe351894 PepI>!1qnd ap oIpau oAanu Un soWDuD) raoyy
